Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.   Claims 1-3, 7, 9 and 11-14 are pending.  Claims 4-6, 8, 10, 15 and 16 have been canceled.

In view of the appeal brief filed on 4/29/21, PROSECUTION IS HEREBY REOPENED. New grounds of set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/DAVID R DUNN/           Supervisory Patent Examiner, Art Unit 3636                                                                                                                                                                                             


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 7, 9 and 11-14 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the limitation “the reinforcing material is configured to be the principal load carrying member of the middle layer” are not clear and the specification does not provide adequate guidance such that one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The first paragraph of the instant specification recites:
The middle layer 30 is made of a cementatious product with a glass fiber reinforcing material embedded therein. The glass fiber has a high strength and is the principal load-carrying member of the middle layer 30 while the cement forms a matrix that allows the fibers to retain their desired location and orientation. The resultant product is thin and strong.
There is no mention of what load(s) the reinforcing is/are carrying, where the desired location and orientation is, or how the reinforcing performs as the principal load carrying member. The reinforcing was never even shown in the originally filed figures. As best understood, the panel would/could be subjected to several different loads including but not limited to compression, tension, lateral, shear, bending wind.  As such, one of ordinary skill in the art would not know what is meant by a “principal load carrying member”, specifically what sort of load is meant, and what exactly is meant by “principal”.  

Claims 1, 3, 7, 9 and 11-14 as best understood are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 6,240,691 to Holzkaemper et al.
Holzkaemper provides a wall panel comprised of a reinforcing material in the form of metal support strips 4 and fiberglass strands 6 embedded in a cementitious product 3 layer [considered the middle layer of the claims] and a layer of uniform thickness of polyurethane foam 2 [considered the inner layer of the claims] chemically bonded to the cementitious layer [col. 4, lns 12-14].  Parallel relief lines 3B are provided on the first side of the cementitious or “middle” layer.
 With respect to claims 1 and 14, as noted above it is not clear what load the claim is referring to.  As best understood strips 4 and fiberglass 6 are configured to be the principal load carrying members of the cementitious layer.  As best understood the load applicant is referencing is the weight of the panel itself and possibly the veneer layer intended to be affixed thereto. The entire purpose of adding reinforcing materials to cementatious products is that cementatious products while notoriously strong in compression are extremely weak in tension.  Reinforcing is added to be the principal-load carrying member of tensile and bending loads to prevent cracking and failure.  At column 2, lines 11-13, Holzkaemper recites strips 4 provide support for the facing elements and cementation layer.  Lines 14-17 then recites that fiberglass strands or other conventional strengthening further improve the strength of the cementitious layer.
Holzkaemper fails to specify that the foam provides an insulation factor of greater than or equal to R7 and less than or equal to R21.
Hozlkaemper is silent as to the thickness of the foam layer and the resulting R- value.  Polyurethane foam insulation typically has an initial R-value around R-3.6 per  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 7, any point may be considered an attachment point.  No particular structure is defined for the attachment points.
With respect to claim 11, the first side is configured for attachment to veneer facing elements 5.
With respect to claims 9 and 12-13, the panel is configured to be attached to an underlying fixed structural building component such as a vertical wall of a building [col. 1, ln 65] using known techniques [col. 3, ln. 65] which one of ordinary skill in the art would readily recognize as including using an attachment selected from those listed in claim 9.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 6,240,691 to Holzkaemper et al. in view of U.S. 2011/0214372 to Mullet at al.

Mullet teaches that at the time of the invention it was known to use two part rigid urethane foams [0049] to chemically bond to a substrate without the use of adhesives [0041]. Paragraph [0051] of Mullet calls for an R8 insulation factor which falls within the claimed range of R7-R21.  The paragraph also mentions a Class A FR rating which is understood to be Fire Rating and as best understood is the equivalent to a “Class I rating”.  Further, the addition of flame retardants to foams to achieve a Class I or Class A rating is known and desirable to reduce flame spread.
It would have been an obvious choice of design at the time of the invention to one having ordinary skill in the art to have selected a two part urethane foam such as that taught at [0049] of Mullet for the inner insulating foam layer of Holzkaemper teaches the broader recitation of polyurethane foam or similar cellular polymeric material [col. 4, lns. 3-5].   It would have been nothing other than the selection of one known urethane pour insulating foam for another without any unexpected or unpredictable results.  In the urethane foam art the addition of a second part is used as a co-reactant to harden/cure the foam.  The three main ways a foam may cure are moisture curing, heat curing or chemical curing caused by a co-reactant.  It would have been obvious to have selected a two-part foam to eliminate the need of applying heat and to speed the cure time as compared to moisture curing. Thus it would have been obvious to a person of ordinary skill in the art to try a two-part foam, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.

Applicant’s arguments in the appeal brief filed 4/29/21 have been considered and discussed in an appeals conference.  A new grounds of rejection under 35 USC 112(b) has been added. The rejection under Holzkaemper et al. has been slightly modified to include the supports strips as the reinforcing material and documentary evidence of polyurethane R-values has been attached.
The argument that the examiner failed to give weight to the limitation that the reinforcing material is the principal load carrying member of the middle cementatious layer is not persuasive. The examiner had previously addressed that it wasn’t clear what load was being referenced but as best understood reinforcing such as fiberglass is added to cement products because the inherent material properties of cement are that it is strong in compression and weak in tension.  It is well known and demonstrated throughout the art of record to add reinforcement to provide a composite material that resists bending, cracking and/or sagging.  Nonetheless the examiner has modified the rejection to include the support strips 4 as the reinforcing material of claim 1.  By applicant’s own admission at the top of page 14 of the brief, the support strips of Holzkaemper are the principal load carrying member.  With respect to claim 3, the fiberglass 6 is considered a part of the reinforcing material which as best understood provide principal support for tensile and bending loads.  Note claim 3 uses the transitional phrase comprising which is open ended and does not preclude an interpretation of using both the support strips and glass fibers as reinforcing material.
There is no elimination of elements in the above rejection to meet the claims.

There has been no impressible hindsight relied upon or unsworn official notice as alleged.  The examiner was merely stating the R-values of polyurethane foam are a known inherent property and to have selected a thickness of foam which yield an R- value within the claimed range would have nothing more than an obvious choice of design to PHOSITA.  A simple Google search shows Polyurethane is a closed-cell foam insulation material that initially contains a low-conductivity gas in its cells. As a result of the high thermal resistance of the gas, spray polyurethane insulation typically has an initial R-value around R-3.4 to R-6.7 per inch.  Nonetheless, the examiner has attached a Department of Energy document showing closed cell polyurethane foam has an R value of 6.5 per inches and open cell having an R-value of 3.6 per inch [12.6/3.5 inches].
A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).   Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. PHOSITA would readily recognize that the thickness of the foam could selected to achieve a desired R-value without any unexpected or unpredictable results.  It’s nothing other than simple multiplication of the inherent R-value per inch of a material multiplied by “X inches” to achieve the desired resulting R-value.  The higher the R-value is inherently provides a greater ability to reduce heat transfer.  It’s nothing other than routine engineering design to select a thickness based upon the desired efficiency to reduce heating and cooling needs.

	With respect to the argument that the Holzkaemper reference was not newly located and has been in the file wrapper for years, the examiner never stated the reference was newly found, only that, as the claims have been amended a new grounds of rejection has been made.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840.  The examiner can normally be reached on M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


ROBERT CANFIELD
Primary Examiner
Art Unit 3635



/Robert Canfield/Primary Examiner, Art Unit 3636